     Case 2:20-cv-00850-JLS-E Document 25 Filed 09/06/20 Page 1 of 1 Page ID #:499



 1

 2

 3

 4

 5                                                             JS-6
 6

 7
                                       UNITED STATES DISTRICT COURT
 8
                                      CENTRAL DISTRICT OF CALIFORNIA
 9

10
     PABLO MORALES,                ) NO. CV 20‐850‐JLS(E)
11
                                   )
12                     Petitioner, )
                                   )
13         v.                      ) JUDGMENT
14                                 )
     PATRICK COVELLO, Warden,      )
15                                 )
                       Respondent. )
16
     ______________________________)
17

18
            Pursuant to the Order Accepting Findings, Conclusions and Recommendations of United
19
     States Magistrate Judge,
20

21          IT IS ADJUDGED that the Petition is denied and dismissed with prejudice.

22

23
            DATED: September 6, 2020
24

25
                                                _______________________________
26                                                  JOSEPHINE L. STATON
                                                 UNITED STATES DISTRICT JUDGE
27

28
